                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

EQUAL EMPLOYMENT                                      )
OPPORTUNITY COMMISSION,                               )
          Plaintiff,                                  )
                                                      )
     and                                              )
                                                      )
MELINDA HUERTA,                                       )
          Plaintiff-Intervenor,                       )
                                                      )
       v.                                             )       Case No. 6:18-cv-03177-RK
                                                      )
NEW PRIME, INC.,                                      )
d/b/a PRIME, INC.,                                    )
              Defendant.                              )

      AMENDED NOTICE TO TAKE VIDEO DEPOSITION AND DUCES TECUM
       YOU ARE HEREBY NOTIFIED THAT the deposition of Louise F. Fitzgerald, Ph.D.,

a witness identified by Plaintiff Equal Employment Opportunity Commission (“EEOC”) under

Fed. R. Civ. P. 26(a)(2), will be taken to be used in the above entitled cause under Fed. R. Civ. P.

26(a)(4) and Fed. R. Civ. P. 30(a). Pursuant to Fed. R. Civ. P. 30(b)(2), Ms. Fitzgerald and Plaintiff

EEOC are requested to produce at the deposition the documents and things identified in Exhibit

A, attached hereto. Such deposition will be taken as hereinafter set forth:


PLACE: The deposition will be taken at the Hyatt Place Fort Lauderdale Airport & Cruise Port,
        91 SW 18th Ave. Dania Beach, Florida 33004 in the “Boardroom” Conference room.

TIME: The deposition will begin at 9:00 a.m. on Thursday, August 15, and shall continue from
      day to day, or as long as is necessary to complete.

WITNESSES TO BE DEPOSED: Louise Fitzgerald.

COURT REPORTER: Court reporting services to be provided by Alaris.

VIDEOGRAPHER: Video services to be provided by Alaris.




            Case 6:18-cv-03177-RK Document 80 Filed 08/07/19 Page 1 of 2
                                             Respectfully submitted,

                                             BAIRD LIGHTNER MILLSAP P.C.

                                             By /s/ Tina G. Fowler
                                               Tina G. Fowler
                                               Missouri Bar No. 48522
                                               tfowler@blmlawyers.com

                                                Rachel A. Riso
                                                Missouri Bar No. 57145
                                                rriso@blmlawyers.com

                                                1901C South Ventura
                                                Springfield, Missouri 65804
                                                Telephone: (417) 887-0133
                                                Facsimile (417)887-8740
                                                Attorneys for Prime




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on the 7th day of August, 2019, I electronically filed
the above and foregoing document using the Court’s e-filing system which sent notification to the
following:

Andrea G. Baran                                             Randall W. Brown
MO Bar #46520                                               MO Bar #43805
EEOC Regional Attorney                                      Attorneys for Plaintiff-Intervenor
andrea.baran@eeoc.gov                                       randy@thornberrybrown.com

C. Felix Miller                                             Stephen C. Thornberry
MO Bar #28309                                               MO Bar #44354
EEOC Supervisory Trial Attorney                             Attorneys for Plaintiff-Intervenor
felix.miller@eeoc.gov                                       steve@thornberrybrown.com

Dayna F. Deck
MO Bar #39033
EEOC Senior Trial Attorney
dayna.deck@eeoc.gov


                                      /s/ Tina G. Fowler
                                      Tina G. Fowler



          Case 6:18-cv-03177-RK Document 80 Filed 08/07/19 Page 2 of 2
